Citation Nr: 1608446	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for the residuals of a cervical spine injury with degenerative arthritis, rated as 20 percent disabling prior to October 2, 2001; 10 percent disabling from October 2, 2001 to September 25, 2003; and as 20 percent disabling from September 26, 2003.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to April 23, 1998.  

3.  Entitlement to TDIU prior to July 31, 1996 on an extraschedular basis. 

4.  Entitlement to an effective date prior to February 17, 2009, for service connection for a depressive disorder to include post-traumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran performed active duty for training from September 1984 to February 1985, and she performed active duty for training and inactive duty training at various other times between February 1985 and June 1, 1996. 

This matter arises to the Board of Veterans' Appeals (Board) from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In November 1997, the RO granted service connection, and an initial 20 percent rating, for residuals of a cervical spine injury, effective from July 31, 1996.  In an October 2001 rating decision, the RO reduced the cervical spine rating to 10 percent effective October 2, 2001. 

In an August 2002 decision, the Board denied a higher initial rating for the cervical spine disability.  In February 2003, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that decision and remanded it for re-adjudication. 

In September 2003, the Board remanded the case for development.  In August 2004, the RO granted a 20 percent rating for the cervical spine, effective from September 26, 2003.  In August 2005 and December 2006, the Board again remanded the appeal.  In November 2008, the Board again denied a higher initial rating for the cervical spine. 

In February 2010, the RO found that there had been clear and unmistakable error in the assignment of the effective date for service connection for the cervical spine disability.  It assigned a new effective date of September 19, 1994.

In March 2010, the Court issued a memorandum decision that again vacated and remanded the Board decision.  

In October 2010, the RO granted service connection for a depressive disorder, evaluated as 30 percent disabling, with an effective date of November 13, 2009.  Also in October 2010, the Veteran filed a notice of disagreement, in which she disagreed with the 30 percent rating, and with the effective date for service connection.  

In September 2011 the Board granted service connection for PTSD and remanded the remaining issues for development.  The RO added the PTSD to the Veteran's service connected depressive disorder in a January 2012 rating decision.  

In August 2012, the Board again remanded the claim for additional development.  The August 2012 remand noted that no action had been taken on the October 2010 notice of disagreement regarding the effective date and initial rating for the depressive disorder.   Among other actions, the remand instructed that the Veteran be issued a statement of the case for the issues of entitlement to a higher initial rating for a depressive disorder and entitlement to an effective date prior to November 13, 2009 for service connection for the depressive disorder.  

A statement of the case for the earlier effective date issue was provided in February 2015.  While the Veteran did not submit a substantive appeal for this issue, it was included in the May 2015 Certification of Appeal.  It is therefore before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

A February 2015 rating decision changed the effective date for service connection for the depressive disorder to include PTSD to February 17, 2009.  

A statement of the case was not issued regarding the initial rating for the depressive disorder.  However, the rating was increased to 50 percent in a February 2015 rating decision for the entire appeal period.  The October 2010 notice of disagreement shows that the Veteran specifically sought "a rating of 50% since my symptoms are moderate."  Although she is presumed to be seeking the maximum rating under law, she may limit the appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU prior to April 23, 1998, because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to TDIU prior to July 31, 1996 on an extraschedular basis and a combined effects extraschedular rating prior to that date are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  After consideration of the additional impairment due to pain, the Veteran's cervical spine disability was productive of severe limitation of motion prior to March 11, 2015.  

2.  For the period beginning March 11, 2015, the Veteran's cervical spine disability has been productive of no more than moderate limitation of motion under the old rating criteria; forward flexion exceeds 15 degrees even with consideration of additional impairment due to pain, weakness, incoordination or fatigability following repetitive motion or on flare-ups; there is no ankylosis, and there is no objective evidence of neurological impairment due to this disability. 

3.  The Veteran had a combined rating of 70 percent resulting from disabilities due to a common etiology or the same accident as of July 31, 1996; she was unable to obtain or maintain gainful employment on that date.  

4.  The Veteran's initial claim for service connection for PTSD/depression was received on September 17, 1998; entitlement to service connection for depression arose prior to this date, and there were no final decisions that denied service connection for these disabilities before the grants of service connection.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for the residuals of a cervical spine injury with degenerative arthritis from September 19, 1994 to March 10, 2015 have been met; the criteria for a rating higher than 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Code 5290 (1994); 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5242 (2015). 

2.  The criteria for a rating higher than 20 percent for the residuals of a cervical spine injury with degenerative arthritis from March 11, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Code 5290 (1994); 4.7, 4.21, 4.40, 4.45, 4.71a, Code 5242 (2015). 

3.  The criteria for a total rating based on individual unemployability due to service connected disabilities were met as of July 31, 1996.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015). 

4.  The criteria for an effective date of September 17, 1998 for service connection for a depressive disorder to include PTSD have been met.  38 C.F.R. § 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In this case, both the initial rating and the earlier effective date issues arise from disagreement with the original grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist has been met.  As requested by the Board's August 2012 remand, the Veteran has been afforded an April 2015 VA examination of her cervical spine disability that addresses all rating criteria.  The March 2010 Court decision notes that Board failed to address the effect of the Veteran's pain upon her degree of disability.  Therefore, the Board's August 2012 remand requested that the VA examiner discuss the effects of pain, and this was included in the report of the April 2015 examination.  

The Veteran's VA treatment records have also been obtained, as have records from the Social Security Administration (SSA).  The August 2012 Board remand requested that the Veteran identify all private treatment, and she has responded that there are no additional private records to obtain.  The Veteran has appeared at hearings before hearing officers at the RO, and transcripts are in the record.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeals.

Initial Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to service connection for the residuals of a cervical spine injury was established in a November 1997 Hearing Officer Decision.  An initial 20 percent rating was assigned.  The Veteran submitted a claim for an increased rating in April 1998 which was accepted as a notice of disagreement, and the current claim ensued.  The evaluation was decreased to 10 percent in an October 2, 2001 decision, effective from that same date.  However, an August 31, 2004 rating decision assigned the current 20 percent rating as of September 26, 2003.  

The September 26, 2003 date is significant.  During the pendency of this appeal, a revised rating schedule for disabilities of the spine became effective on that date.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

In light of these changes, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine.  The Board notes, however, that application of the new regulation can be no earlier than the effective date of that change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).

The Veteran's cervical spine disability was evaluated by the RO as 20 percent disabling under 38 C.F.R. § 4.71, Code 5290 (1994), which was the rating code for limitation of motion of the cervical spine.  Under that rating code, slight limitation of motion was 10 percent disabling; moderate limitation of motion was 20 percent disabling; and severe limitation of motion was 30 percent disabling.  38 C.F.R. § 4.71a, Code 5290 (1994).

Effective on September 26, 2003, Code 5290 was removed from the rating schedule.  The Veteran's disability was then evaluated under the rating code for degenerative arthritis of the spine.  Under that rating code, degenerative arthritis of the spine is to be evaluated under the new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine. 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) and Plate V.  

Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran underwent a VA neurological examination in December 1994.  She gave a history of a hairline fracture of the cervical spine, although in an addendum to the examination report the examiner stated that this could not be confirmed.  On examination, her neck appeared to be supple despite her history of a fractured cervical vertebra.  An X-ray study of the cervical spine showed minimal spurring at C5, a normal curvature, and normal disc spaces. 

July 1995 VA treatment records show that the Veteran was seen for neck and back pain.  Her accident was said to have occurred in September 1994.  A magnetic resonance imaging (MRI) study was said to have been negative.  On examination the trapezius muscles were positive for trigger points.  VA treatment records from November 1995 show that she was participating in physical therapy and treatment sessions.  A December 1995 record states that the Veteran was experiencing decreased cervical pain and an increase in her range of motion, although cervical retraction and rotation continued to be extremely limited.  She began physical therapy for her neck problems in January 1996. 

An October 1997 VA X-ray study states that there was a loss of cervical lordosis.  The vertebral heights and disc spaces were unremarkable.  The impression was muscle spasm with resultant loss of cervical lordosis.  

Records from a chiropractor dating from May to June 1998 show that the Veteran was seen following an April 1998 injury.  Her range of motion of the cervical spine was said to be reduced, but these records do not include actual range of motion measurements. 

The Veteran was afforded a VA examination of her cervical spine in June 1998.  Her original injury was said to have occurred in September 1992.  Her treatment by the chiropractor was noted, and the reason for the treatment was that her symptoms had increased.  She used a therapeutic pillow and pain medication.  On examination, the cervical spine had 50 degrees of forward flexion; inclination to the right to 15 degrees and to the left to 20 degrees; and rotation to the right and left of 35 degrees each.  The examiner added that multiple films of the cervical spine were negative for a pathological process.  The impression was remote trauma of the cervical spine by history, and intermittent radiculitis of the right upper extremity, C6-C7.  

Another VA X-ray study was obtained in June 1998.  On this occasion there was a radiographically normal cervical spine.  A computed tomography (CT) scan of the neck was also normal.

A September 1998 examination conducted for the SSA shows that the Veteran had 40 degrees of forward flexion, 30 degrees of flexion, 30 degrees of extension, and 40 degrees rotation to both the left and right.  The examiner indicated that these range of motions were normal.  There was tenderness of the cervical spine.  

The Veteran underwent a VA examination of the spine in September 2001.  Her claims folder was reviewed by the examiner.  The Veteran said that her pain was about the same as on her previous examination, and she described this as a constant sharp pain in the posterior cervical area.  She also reported intermittent tingling in the fifth digit of her right hand but did not describe pain or paresthesias.  A November 1995 EMG had been normal without evidence of radiculopathy.  On examination, the Veteran was not in any acute distress.  There was no significant muscle spasm or tenderness to palpation.  The cervical spine had a full range of motion with flexion to 55 degrees, extension to 55 degrees, left and right rotation to 70 degrees, and left and right lateral flexion to 35 degrees.  The impression was chronic cervical strain with no objective clinical evidence of cervical radiculopathy or cervical myelopathy.  Range of motion was within normal limits.  

An x-ray study obtained for the September 2001 examination showed very minimal degenerative disc disease changes at the C5-6 level, but the bones and joints were otherwise unremarkable.  The examination was unchanged from June 1998.  The impression was minimal degenerative changes.  

The Veteran underwent another VA examination in March 2004.  She described constant pain in the neck, burning in the back of the neck, shooting pain with movement, and numbness and pain in the right fourth and fifth fingers since her injury.  The Veteran had flare-ups of her neck pain three to four times a week that lasted anywhere from hours to days.  She described extreme difficulty in moving her head, and would often have to lie down and take pain medications.  She did not work at present.  On examination, there was 45 degrees of flexion, 20 degrees of extension, 10 degrees of right lateral flexion, 30 degrees of left lateral flexion, and 45 degrees of rotation in each direction.  She had severe muscle spasms of her trapezius and posterior cervical muscles.  The impression was severe cervical spine pain without evidence of radiculopathy.  An X-ray study at this time showed no bony abnormalities and normal disc spaces, with an impression of a normal cervical spine. 

A VA June 2005 CT scan of the neck was normal.  

At an April 2006 VA examination, the Veteran reported radiation of pain from her neck to the interscapular area of both posterior shoulders.  On examination, she held her neck fairly and rigidly.  There was no palpable spasm, but forward flexion was limited to 30 degrees; extension to 20 degrees; rotation to 40 degrees right and 50 degrees left; and tilt 20 degrees right and left.  There was no atrophy or deformity, and the objective neurologic examination was completely normal.  The diagnoses were chronic cervical sprain with C3, C4, C5 and C6 disc disease.  The examiner opined that additional limitations in the range of motion would occur with repetitive use, but added that the amount of additional loss would be speculative.  Flare-ups were noted which were treated with hot towels and activity restriction, but once again the additional range of motion limitation was not described.  

VA treatment records dating from September 2013 show that the Veteran reported continuous, burning neck pain that was currently 6 out of 10 on the pain scale.  She began physical therapy, and by December 2013 she reported decreased neck pain to 3 out of 10.  The diagnosis was myofascial pain syndrome of the trapezius.  

The most recent VA examination of the cervical spine was conducted on March 11, 2015.  The current diagnosis was degenerative arthritis of the cervical spine.  Range of motion was 45 degrees of flexion; 35 degrees of extension; right and left lateral flexion to 35 degrees each; and right and left lateral rotation to 35 degrees each.  There was no objective evidence of localized tenderness or pain on palpation of the cervical spine.  

The Veteran was able to perform repetitive use testing with at least three repetitions, which did not result in any additional loss of function or range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The Veteran did not report flare-ups.  Muscle strength testing was 5/5 in all movements, and there was no muscle atrophy.  

Deep tendon reflexes were all normal, as was the sensory examination.  There was no radicular pain or signs or symptoms due to radiculopathy, and there was no ankylosis.  The Veteran did not have any other neurologic abnormalities, and she did not have intervertebral disc syndrome.  Her cervical spine disability did not impact her ability to work.  


September 19, 1994 to March 10, 2015

There are both VA and private treatment records from this period that state the Veteran's range of motion was reduced.  The range of motion was not recorded until the June 1998 VA examination, which showed normal forward flexion, with just under half of the normal amount of rotation.  Extension and lateral flexion were not recorded.  The September 1998 SSA examination showed a range of motion that was at least half of normal or better.  The September 2001 VA examination found that the Veteran had normal cervical flexion and extension, and was within 10 degrees of normal range of motion for lateral flexion and rotation.  The March 2004 examination showed that the Veteran had normal flexion, but less than half of her extension, and right lateral flexion, and just over half of her rotation.  The findings on the April 2006 examination were similar.  By themselves, these findings would equate to moderate limitation of motion under the old rating criteria.  

However, the additional limitation that results from pain, weakness, fatigability or incoordination must also be considered, and every examination during this period found that the Veteran had neck pain.  For example, the Veteran underwent physical therapy in 1995 in order to reduce her neck pain.  December 1995 records indicate that the pain resulted in decreased range of motion.  Tenderness of the cervical spine was shown in September 1998, and the Veteran reported constant sharp pain of the cervical spine in September 2001.  Constant pain of the neck was reported in March 2004.  The April 2006 VA examiner opined that there would be additional limitation of motion due to pain following repetitive use, but declined to speculate on the amount of this additional loss.  In 2013 the neck pain became so severe that the Veteran had to undergo physical therapy again.  It is unfortunate that none of the examiners during this period quantified the additional loss of cervical spine motion due to pain, but their failure to do so should not result in an adverse determination for the Veteran.  Therefore, the Board finds that when all reasonable doubt is resolved in favor of the Veteran, the Veteran's cervical spine pain resulted in severe limitation of motion throughout this period, which warrants a 30 percent rating under the old rating criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5290 (1997).  

The Board has considered entitlement to a rating higher than 30 percent, but this is not supported by the rating criteria.  A 30 percent rating is the highest provided for limitation of motion of the cervical spine under the old rating criteria.  38 C.F.R. § 4.71a, Code 5290 (1997).  The use of other rating codes from prior to the revision of the rating schedule has been considered, but none of these are applicable.  The Veteran does not have ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Code 5287 (1997).  The rating code for residuals of a fracture of the vertebra has also been considered.  While the Veteran gave a history of a hairline fracture at a December 1994 VA examination, this examiner noted that it could not be confirmed.  There are numerous X-ray studies from this period, but none show a current or old fracture of a vertebra.  Furthermore, the Veteran has never required the jury mast neck brace that would merit a 60 percent rating.  This rating code states that in other cases, the disability should be rated in accordance with limitation of motion, adding 10 percent for demonstrable deformity of a vertebral body.  The 30 percent rating has already been assigned under these rating codes, and while some X-ray studies from this period show minimal degenerative change or minimal spurring, most were read as normal and none showed a vertebral deformity.  38 C.F.R. § 4.71a, Code 5285 (1997).  The Veteran does not have intervertebral disc syndrome of the cervical spine.  38 C.F.R. § 4.71a, Code 5293 (1997).  

For the period beginning September 26, 2003, the Board has considered a rating higher than 30 percent under the current rating schedule, but this would require a finding of ankylosis.  Ankylosis has not been shown on any examination.  Entitlement to a rating higher than 30 percent under the current rating criteria is not shown.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5242.  

The Board has considered entitlement to a separate rating for neurological impairments due to the cervical spine disability but this is not supported by the evidence.  The Veteran reports radiation of pain into her shoulders and occasional numbness of two fingers on her right hand.  However, there is no objective evidence to support a finding of a neurological impairment.  A June 2006 VA CT scan was normal; and the April 2006 examination found that the objective neurologic examination was completely normal.  There is no basis for a separate rating for neurological impairment during this period.  38 C.F.R. § 4.71a, Code 5242.  

From March 11, 2015

The VA examination conducted on March 11, 2015 found that the Veteran's cervical spine had 45 degrees of flexion; 35 degrees of extension; right and left lateral flexion to 35 degrees each; and right and left lateral rotation to 35 degrees each.  These measurements range from normal for flexion to approximately half of normal or better in the other movements.  There was no objective evidence of pain on this examination.  Repetitive motion testing did not result in any additional loss of function or range of motion, and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  As the cervical spine retained approximately half to full range of motion in all movements without additional limitations on use, the Board concludes that the limitation of motion shown during this period never more nearly resembled the severe limitation of motion required for a 30 percent rating under the old criteria.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5290 (1997).  

The use of other rating criteria has been considered, but there is no evidence of intervertebral disc syndrome during this period and the CT scan was negative.  The rating criteria for traumatic arthritis has been considered, but this is of no benefit to the Veteran as she was already in receipt of the maximum 20 percent under this rating code, and a higher rating would be based on the limitation of motion codes that were already considered.  See 38 C.F.R. § 4.71a, Codes 5003, 5010 (1997).  

The current rating criteria require limitation of forward flexion of the cervical spine to 15 degrees or ankylosis of the cervical spine in order to receive a rating of 30 percent or more.  This was not shown on the March 11, 2015 examination which in fact found that the forward flexion was normal.  Repetitive motion testing did not result in any additional limitation.  Ankylosis was not found.  Entitlement to a rating higher than 20 percent under the current rating criteria is not shown.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5242.  

The Board has considered entitlement to a separate rating for neurological impairments due to the cervical spine disability but this is not supported by the evidence.  The March 2015 VA examination showed that muscle strength, reflexes, and sensory examination were all normal.  There was no radicular pain or signs or symptoms due to radiculopathy, and the Veteran did not have intervertebral disc syndrome.  Therefore, there is no basis for separate ratings for neurologic manifestations.  38 C.F.R. § 4.71a, Code 5242.  

Therefore, the evidence does not support entitlement to a rating of more than 20 percent under either the old rating criteria or the new rating criteria for the period beginning March 11, 2015.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the Board refer the issue to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Veteran's claim was sent for extraschedular consideration by the Director of Compensation Service in March 2012.  The Director noted that the Veteran was not employed, and that she had not been hospitalized for any extended period of time for her disability.  Her biggest complaint was said to be pain.  He concluded that the evidence did not support the contention that the cervical spine disability was so exceptional or unusual that the regular schedule standards were impractical, and an extra-schedular evaluation was denied.  

The Board agrees that schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for her cervical spine disability.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  She is not employed, but the March 2015 examiner found that her cervical spine disability does not impact her ability to work.  She has not been hospitalized for her cervical spine disability.  Accordingly, an extra-schedular rating is not warranted.  

Consideration of the combined effects of the Veteran's disabilities for extraschedular purposes is not required, as she is in receipt of a total rating for compensation based upon individual unemployability (TDIU) since July 31, 1996.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The question of entitlement to a combined effects extraschedular rating prior to that date may be revisited when the remand development is completed.


TDIU

TDIU is an element of the initial rating if raised by the record or the Veteran.  See Rice.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).

In this case, TDIU has been in effect from April 23, 1998.  Prior to that date, the Veteran was service connected for headaches at 50 percent from July 31, 1996 and at 30 percent from September 19, 1994, and her cervical spine disability at 20 percent from September 19, 1994.  Her combined evaluations were 40 percent disabling from September 19, 1994 and 60 percent disabling from July 31, 1996.  When the 30 percent rating for cervical spine disability granted by this decision is considered, and is combined with the 50 percent rating for headaches that became effective on July 31, 1996, the Veteran now has a combined rating of 70 percent as of that date.  See 38 C.F.R. § 4.25.  As the Veteran's disabilities are all the result of a common etiology or single accident, she meets the scheduler requirements for TDIU on this date.  See 38 C.F.R. § 4.16(a).  

VA treatment records dated September 1996 show that the Veteran's physician recommended that she quit her job because of the affects her work had on her physical condition.  The Veteran testified at a September 1998 hearing before a hearing officer that she has not worked since 1996.  She had tried vocational rehabilitation but had to drop out due to medical reasons, in particular her service connected headaches.  A June 1999 supplemental statement of the case reports that documentation confirms she has not worked since May 30, 1996 because of her headaches, and that her VA vocational rehabilitation was terminated due to medical problems.  Therefore, the evidence supports a finding that the Veteran was unable to obtain or maintain gainful employment at the time she met the scheduler criteria for TDIU, and TDIU is granted from July 31, 1996.  

The scheduler criteria for TDIU are not met prior to July 31, 1996, even with consideration of the newly assigned 30 percent rating for the cervical spine disability.  When combined with the 30 percent rating for headaches, the rating is only 50 percent.  See 38 C.F.R. § 4.25.  These were the only two service connected disabilities for this period.  Service connection for the Veteran's psychiatric disability was not in effect prior to April 23, 1998, even after consideration of the favorable decision the Board will make regarding the effective date for service connection for that disability.  Thus, entitlement to TDIU cannot be granted on a scheduler basis before July 31, 1996.  

The matter of entitlement to TDIU on an extraschedular basis before July 31, 1996 will be addressed in the remand section at the end of this decision.  

Earlier Effective Date

The record shows that the Veteran's initial claim for service connection for a psychiatric disability was received on September 17, 1998.  She wrote "I'm claiming svc conn for PTSD/Depression both directly and secondarily."  

Service connection for post-traumatic stress disorder (PTSD) was denied in a June 1999 rating decision.  This decision did not address a claim for depression.  The Veteran appealed this decision.  

In August 2002, the Board denied service connection for PTSD.  The Veteran appealed this decision to the Court.  

In February 2003, the Court granted a joint motion to vacate the August 2002 Board decision and to remand the appeal to the Board.  The Board then remanded this claim for further development in September 2003, August 2005 and December 2006.  Afterwards, the Board denied the claim for PTSD in November 2008.  The claim for depression remained unaddressed.  

The Veteran appealed the November 2008 Board decision to the Court.  She also submitted a request to reopen her claim for service connection for a psychiatric disability on November 13, 2009.  

In a March 2010 single judge decision, the Court vacated the November 2008 Board decision and remanded it for further action.  This decision specifically noted that the September 1998 service connection claim had included depression, and that this claim was unadjudicated.  Furthermore, VA was bound to consider service connection for depression under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Subsequently, the RO granted entitlement to service connection for depression in an October 2010 rating decision.  The decision states that the effective date is November 13, 2009, as that was the date the Veteran's request to reopen her claim was received.  

The Board granted entitlement to service connection for PTSD in September 2011.  The RO has assigned a single evaluation for the depressive disorder and PTSD.  In a February 2015 rating decision, the effective date was changed to February 17, 2009 on the basis that the Clemons decision was issued on that date, and that this constituted a change in the law.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The Veteran's initial claim for service connection was received on October 17, 1994.  It referred to the back, but did not mention a psychiatric disability.  The claim received on September 17, 1998 is the first claim for service connection for a psychiatric disability.  

The September 17, 1998 claim has been continuously pursued by the Veteran.  Although the Board denied entitlement to service connection in August 2002 and November 2008, the Court vacated both of these decisions.  Thus, there was no final decision at the time of the October 2010 rating decision, and no need to reopen.  The Court noted that the depression aspect of the September 17, 1998 claim remained unadjudicated as of March 2010, and it was not adjudicated until the October 2010 rating decision.  

The record also shows that evidence of depression existed before the Veteran filed her claim.  A May 1996 VA treatment record includes an impression of dysthymia.  A September 1998 SSA examination states that the Veteran had a history of depression dating from 1996.  A September 1999 SSA psychiatric examination confirmed diagnoses of major depression and PTSD.  On examination in January 2007, a VA examiner linked the depression to an accident during inactive duty training.   Thus entitlement to service connection for a psychiatric disability arose before she submitted her claim.  

As the Veteran did not submit her claim for service connection until after entitlement arose, and as this claim remained unadjudicated until the eventual grant of depression, the proper effective date for service connection for the psychiatric disability is September 17, 1998, when the initial claim was received.  38 C.F.R. § 3.400(b)(2)(i).








						(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 30 percent for the residuals of a cervical spine injury with degenerative arthritis from September 19, 1994 to March 10, 2015 is granted.  

Entitlement to a rating higher than 20 percent for the residuals of a cervical spine injury with degenerative arthritis from March 11, 2015 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities from July 31, 1996 is granted.  

Entitlement to a total rating based on individual unemployability due to service connected disabilities on a scheduler basis before July 31, 1996 is denied.

Entitlement to an effective date of September 17, 1998 for service connection for a depressive disorder to include PTSD is granted.  


REMAND

Although the Veteran did not meet the scheduler criteria for TDIU before July 31, 1996, there is evidence that suggests she was unemployable prior to that date.  A total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In such a case, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an award on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

The March 2012 opinion from the Director, Compensation Service did not address the matter of TDIU.  The Board is not authorized to award extraschedular benefits in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the Director, Compensation Service to consider whether the Veteran is entitled to TDIU prior to July 31, 1996, on an extraschedular basis or if TDIU is not warranted on that basis; whether a combined effects extraschedular rating is warranted.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


